Birdsong, Presiding Judge.
In McDowell v. Lackey, 200 Ga. App. 506 (408 SE2d 481), we looked solely at the four corners of the release contract to ascertain the parties’ intent as to the scope of the release and thereafter concluded the trial court erred in failing to grant appellant’s motion for summary judgment. In Lackey v. McDowell, 262 Ga. 185 (415 SE2d 902), the Supreme Court reversed the judgment of this court, concluding the trial court’s refusal to grant summary judgment to McDowell was appropriate under the rule of Posey v. Med. Center-West, *396257 Ga. 55 (354 SE2d 417). The Supreme Court also held this court erred by ignoring the language in Posey that “the intent of the parties to the release regarding its effect may be proven by external evidence” and by looking only within the four corners of the release. (Emphasis supplied.) Id. at 59. Moreover, based on a stated desire “to provide a clearer rule,” the Supreme Court modified the Posey rule, effective the date of publication of its opinion in Lackey v. McDowell, supra, in the manner therein expressed.
Decided June 1, 1992.
Dennis, Corry, Porter & Thornton, R. Clay Porter, Linda C. Michel, for appellant.
Robert P. Phillips, Todd A. Hall, for appellee.
Accordingly, our original judgment is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is hereby affirmed.

Judgment affirmed.


Pope and Cooper, JJ., concur.